LetioN, J.
dissenting.
The common-law rule which makes common carriers insurers of the safe delivery of property transported, with certain well-recognized exceptions, is a salutary doctrine and tends to the exercise of vigilance and care by the carriers. It should not be lightly interfered with, nor whittled down by exceptions, even though it may work an injustice in isolated cases.
The common-law rule is stated as follows in Church v. Chicago, B. & Q. R. Co., 81 Neb. 615: <£It is the general rule that a common carrier of live stock for hire Is an insurer of its safe' delivery to the consignee, except *650where the injury or loss is due to the act of God, the public enemy, or to the inherent nature or propensiti.es of the animals; and the delivery of the animals to the carrier in good condition and the failure of the carrier to deliver them at the place of destination makes a prima facie case against the carrier.”
This was an interstate shipment of horses.; They were fed and watered in transit by the carrier. The hay fed them was poisoned, and a number of the horses died. A caretaker accompanied the shipment, but' did not procure the hay or feed the horses. Being an interstate shipment the laws of the United States, as construed by tire federal courts, control. Cincinnati, N. O. & T. P. R. Co. v. Rankin, 241 U. S. 319. In this case it is also held that the common-law liability of a carrier as an insurer was not changed with respect to a loss occurring on its own line by the provisions' of the Carmack amendment, and it is said, speaking of the construction of the Carmack amendment in Adams Express Co. v. Croninger, 226 U. S. 491, “properly understood neither this nor any other of our opinions holds that this amendment has changed the common-law doctrine theretofore approved by us in respect of a carrier’s liability for loss occurring on its own line.”
Under the interstate commerce afet the term “transportation” includes all services in connection with the receipt, delivery, elevation, ventilation, refrigeration or icing, transfer in transit, storage and handling of property transported. 8 Comp. St. U. S. 1916; sec. 8563, p. 9061.
It seems evident that the furnishing of hay at its feed-yards for the feeding of live stock which the road is compelled to perform under the 28-hour statute falls within this definition of “transportation.” Southern R. Co. v. Prescott, 240 U. S. 632. This case was decided before the Cummins amendment. Under that amendment every common carrier “receiving ■ property for transportation shall be liable to the lawful holder of the bill of lading ‘ for any loss, damage, or injury to such proper*651tj caused by it,’ or by any common carrier, railway or transportation company to whom such property may be delivered, ’ ’ etc.
In New York, P. & N. R. Co. v. Peninsula Produce Exchange, 240 U. S. 34, it is said: “The words ‘any loss, damage, or injury to such property,’ caused by the initial carrier or by any connecting' carrier are comprehensive enough to embrace all damages from any failure to discharge a carrier’s duty with respect to any part of the transportation to the agreed destination.”
In the report of the senate committee on interstate commerce accompanying the second Cummins amendment., speaking of the amendment, it is said “Its purpose is to restore the law of full liability as it existed prior to the Carmack amendment of 1906, so that when property is lost or damaged in the course of transportation, under such circumstances as to make the carrier liable, recovery is had for full value or on the basis of full value. ’ ’
Under the facts, I am of the opinion that the carrier is liable, under the common law, as an insurer.
Mobeissey, C. J., concurs in this dissent.